 1   JOHN BALAZS, Bar #157287
     Attorney at Law
 2   916 2nd Street, Suite F
     Sacramento, California 95814
 3   Telephone: (916) 447-9299
     John@Balazslaw.com
 4
     Attorney for Defendant
 5   BRANT DANIEL
 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
      UNITED STATES OF AMERICA,                       No. 2:19-CR-0107-KJM
12
                         Plaintiff,                   [PROPOSED] ORDER TO SEAL
13                                                    DOCUMENTS
               v.
14
      BRANT DANIEL,
15
                         Defendant.
16

17

18

19            Upon application of defendant Brant Daniel, through counsel, and good cause being

20   shown,

21            IT IS HEREBY ORDERED that Exhibit A to defendant Brant Daniel’s motion for

22   necessary medical care filed November 25, 2019 (docket 300) be SEALED until ordered unsealed

23   by the Court.

24   Dated: December 2, 2019
25

26

27

28
